Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Amendment(s)
Claims 1-30 have been canceled. Claims 31-50 have been added.
Claims 31-50 have been examined.

Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 31 of U.S. Patent No. 11062803 Although the claims at issue are not identical, they are not patentably distinct from each other because both claims recite the cluster initiator device and the at least two cluster participant devices having signal connection with each other to initiate by the cluster initiator device in a case where the cluster initiator device processes data medical image, a cluster establishment notification to request the at least two cluster participant devices to participate a cluster to process the medical image together with the cluster initiator device; sending, by the cluster initiator device, model data and the medical image to each of the at least two cluster participant devices.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



The term “Whether” in claim 31 and claim 41 is a relative term which renders the claim indefinite. The term “whether” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

 
Allowable Subject Matter Over the Prior Art
The primary reason for indicating allowability over the prior art is the inclusions of the following limitations in the combination as recited.
 
Claim 31 is directed towards a medical data cluster processing method, with a cluster comprising a cluster initiator device and at least two cluster participant devices, and the cluster initiator device and the at least two cluster participant devices having signal connection with each other, comprising:
initiating, by the cluster initiator device in a case where the cluster initiator device processes data medical image, a cluster establishment notification to request the at least two cluster participant devices to participate a cluster to process the medical image together with the cluster initiator device; 
receiving, by the at least two cluster participant devices, the cluster establishment notification and participating the cluster in response to the cluster establishment notification; 
sending, by the cluster initiator device, model data and the medical image to each of the at least two cluster participant devices respectively; 
receiving, by each of the at least two cluster participant devices, the model data and the medical image from the cluster initiator device; 
performing, by each of the at least two cluster participant devices, an image recognition operation on the medical image based on the model data received to obtain a recognition result, and sending the recognition result to the cluster initiator device; 
receiving, by the cluster initiator device, the recognition results sent from the at least two cluster participant devices, and comprehensively processing the recognition results to determine a location and a size of a lesion area in the medical image, 
wherein the image recognition operation comprises determining a score of each pixel in an area of the medical image which is processed by the cluster participant device and using the score as the recognition result; and 
the comprehensively processing the recognition results to determine the location and the size of the lesion area in the medical image comprises adding the scores sent from the at least two cluster participant devices to determine whether a sum of the scores exceeds a preset threshold to determine the location and the size of the lesion area in the medical image.  
For claim rejection under 35USC 101, the current invention recites “the cluster initiator device receives the recognition results sent from the at least two cluster participant devices, and comprehensively processes the recognition results to determine a location and a size of a lesion area in the medical image, and receives the scores sent from the at least two cluster participant devices and add the scores to determine whether a sum of the scores exceeds a preset threshold to determine the location and the size of the lesion area in the medical image”. Under the 2019 Revised Patent Subject Matter Eligibility Guidance (the “2019 Revised PEG”), the combination of recited additional elements in the recited claims is patent eligible because the claims as a whole integrate an abstract idea into practical application under Prong Two of Step 2A of the Alice/Mayo Test as described in the 2019 Revised PEG. The claims are eligible because it is not directed to an abstract idea or any other judicial exception. 
The closet prior art relates to Walker et al. (US. 20040122703 hereinafter Walker) in view of Lipstone et al. (US. 20140173091 hereinafter Lipstone). Walker discloses medical data operating model development system to establish relationship between data. Lipstone discloses device supporting content delivery. However, the combined art does not disclose the cluster initiator device a cluster establishment notification to request cluster participant devices to participant a cluster and the cluster participant devices participating the cluster in response to the cluster establishment notification. 

Claims 31-50 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112 (b) or 35 U.S.C. 112 (pre-AIA ), second paragraph and Double Patenting rejection, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. 
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEP VAN NGUYEN whose telephone number is (571)270-5211. The examiner can normally be reached Monday through Friday between 8:00AM and 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B Dunham can be reached on 5712728109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HIEP V NGUYEN/Primary Examiner, Art Unit 3686